IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Appeal of Cleft of the Rock               :
Ministries in Regard to Property          :
Situate at 501 E. 9th Avenue,             :
Borough of Munhall, Allegheny             :
County, Pennsylvania (Block               :
& Lot No. 130-1-250and 130-1-252          :
                                          :
Other Interested Parties:                 :
                                          :
Borough of Munhall                        :
Steel Valley School District              :
                                          :
Appeal of: Cleft of the Rock              :
Ministries                                :        No. 1269 C.D. 2013




                                     ORDER


             NOW, July 29, 2014, having considered appellant’s application for

reargument en banc, and answer in opposition thereto by appellee, Steel Valley

School District, the application is denied.



                                              _____________________________
                                              DAN PELLEGRINI,
                                              President Judge